TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 16, 2018



                                     NO. 03-17-00484-CR


                                 In re Edward Lamoyne King




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the order denying post-conviction DNA testing signed by the trial court.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s order denying post-

conviction DNA testing. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.